 

Case 1:03-md-01570-GBD-SN Document 5908-1 Filed 02/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT Oe
FOR THE SOUTHERN DISTRICT OF NEW YORK yon

 
 
 

IN RE: TERRORIST ATTACKS ON -s: -
SEPTEMBER 11, 2001 : 03-MDL-1570 (GBD)(S

 

This Document Relates To:
Ryan, et al. y. Islamic Republic of Tran, et al., 1:20-cv-00266 (GBD)(SN)
ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS

Upon consideration of the evidence and arguments submitted by Plaintiffs, the Estate of
John J. Ryan and the Estate of Daniel L. Maher, in the action styled Ryan, et al. v. The Islamic
Republic of Iran, et al., 1:20-cv-00266 (GBD)(SN), who are each the estate of a victim of the
terrorist attacks on September 11, 2001 who was killed either on September 11, 2001 or in the
immediate aftermath of September 11, 2001, and the Judgment by Default for liability entered
against the Islamic Republic of Iran on August 31, 2015, sub. nom. Ashton, et al v. al Qaeda
Islamic Army, et al., 02-cv-6987 (GBD)(FM)(1:03-md-01570, Doc. No. 3014), together with the
entire record in this case, it is hereby:

ORDERED that service of process was effected upon the Islamic Republic of Iran in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for
agencies and instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Islamic Republic of Iran and
on behalf of Plaintiffs, the Estate of John J. Ryan and the Estate of Daniel L. Maher, in the action
styled Ryan, et al. v. The Islamic Republic of Iran, et al., 1:20-cv-00266 (GBD)(SN), who are each

the estate of a victim of the terrorist attacks on September 11, 200; and it is

 
Case 1:03-md-01570-GBD-SN Document 5908-1 Filed 02/11/20 Page 2 of 2

ORDERED that Plaintiffs, the Estate of John J. Ryan and the Estate of Daniel L. Maher,
were granted a Default Judgment against the Islamic Republic of Iran (1:03-md-01570, Doc. No.
3014), and were awarded compensatory damages of $2,000,000.00 for conscious pain and
suffering (1:03-md-01570, Docs. No. 3226, dated March 8, 2016; 1:03-md-01570, Doc. No. 3229,
dated March 9, 2016); and it is

ORDERED that Plaintiff, the Estate of John J. Ryan, is awarded economic damages in
the amount of $21,160,744.00 to be added to the existing judgment for $2,000.000.00 for pain and
suffering as supported by the expert reports and analyses submitted by Dr. Stan V. Smith as Exhibit
A to the Pantazis Declaration; and it is

ORDERED that the Estate of Daniel L. Maher is awarded economic damages in the
amount of $7,662,835.00 to be added to the existing judgment for $2,000.000.00 for pain and
suffering, as supported by the expert reports and analyses submitted by Dr. Stan V. Smith as
Exhibit A to the Pantazis Declaration; and it 1s

ORDERED that Plaintiffs, the Estate of John J. Ryan and the Estate of Daniel L. Maher,
are awarded prejudgment interest of 4.96 percent per annum, compounded annually, running from
September 11, 2001 until the date of judgment; and it is

ORDERED that Plaintiffs, the Estate of John J. Ryan and the Estate of Daniel L. Maher,
may submit an application for punitive damages or other damages (to the extent such awards have
not previously been ordered) at a later date consistent with any future rulings made by this Court

on this issue.

Dated: New York, New York SQ.ORDERED:

FEB 2 1 2020 , 2020 flag, BS ‘Danrslo

GEPRGES. DANIELS
ted States District Judge

 

 

 

 
